Case: 20-30312     Document: 00516247227         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 March 21, 2022
                                No. 20-30312                      Lyle W. Cayce
                            consolidated with                          Clerk
                               No. 20-30527


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Reginald L. Spears,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:09-CR-19-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Reginald L. Spears, federal prisoner # 02438-095, was convicted of
   possession with intent to distribute five grams or more of cocaine base and
   sentenced to 262 months of imprisonment and six years of supervised



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30312      Document: 00516247227          Page: 2    Date Filed: 03/21/2022




                                    No. 20-30312
                                  c/w No. 20-30527


   release. United States v. Spears, 552 F. App’x 292, 292-94 (5th Cir. 2013).
   He moves for a certificate of appealability (COA) and challenges the district
   court’s denial of his Federal Rule of Civil Procedure 60(d)(3) motion alleging
   fraud on the court by counsel and the prosecutor in his underlying criminal
   proceeding; his Federal Rule of Civil Procedure 59(e) motion seeking relief
   of the order denying the Rule 60(d) motion; his Federal Rule of Civil
   Procedure 60(b)(6) motion reurging ineffective assistance of counsel claims
   raised in his initial § 2255 proceedings and asserting the district court should
   have held an evidentiary hearing; and his motion for recusal. He also argues
   this court misapplied the COA standard when it denied his COA motion to
   appeal the denial of his 28 U.S.C. § 2255 motion.
          To obtain a COA, he must make “a substantial showing of the denial
   of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v. Cockrell,
   537 U.S. 322, 327 (2003). Where the district court denies a § 2255 motion
   on procedural grounds without reaching the underlying constitutional claims,
   a COA should issue “when the prisoner shows, at least, that jurists of reason
   would find it debatable whether the [motion] states a valid claim of the denial
   of a constitutional right and that jurists of reason would find it debatable
   whether the district court was correct in its procedural ruling.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). With respect to the denial of relief
   under Rule 60, the movant must show that “a reasonable jurist could
   conclude that the District Court abused its discretion in declining to reopen
   the judgment.” Buck v. Davis, 137 S. Ct. 759, 777 (2017).
          Reasonable jurists would not debate that the reurged ineffective
   assistance of counsel claims Spears raised in his Rule 60(b)(6) motion and the
   claim of fraud raised in his Rule 60(d)(3) motion were or could have been
   raised in his initial § 2255 motion and thus were successive. Nor would they
   debate that his challenge to this court’s prior application of the COA




                                          2
Case: 20-30312        Document: 00516247227        Page: 3   Date Filed: 03/21/2022




                                    No. 20-30312
                                  c/w No. 20-30527


   standard is not cognizable and, in any case, would be successive.
   Accordingly, his COA motion is DENIED as to his Rule 60(b)(6) and Rule
   60(d)(3) motions as well as to the Rule 59(e) motion to reconsider the Rule
   60(d)(3) denial.
          Spears does not need a COA to challenge the denial of the motion to
   recuse. However, he has not shown that the district court abused its
   discretion in denying his motion for recusal. See United States v. Scroggins,
   485 F.3d 824, 829 (5th Cir. 2007). The denial of the recusals motion is
   AFFIRMED. See Trevino v. Johnson, 168 F.3d 173, 177-78 (5th Cir. 1999).
          Spears likewise does not require a COA to challenge the denial of an
   evidentiary hearing, but because he fails to make the required showing for a
   COA on his claims, we do not reach whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534-
   35 (5th Cir. 2020), cert. denied, 142 S. Ct. 122 (2021). Spears’s motion for
   leave to proceed in forma pauperis on appeal is also DENIED.




                                         3